REQUIREMENT FOR UNITY OF INVENTION
Claims 1-12, 23-29 are pending.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 12, 23-27, 28-29 (where claims 1-9, 12, 23-27 are linking claims), drawn to a mRNA cancer vaccine comprising a lipid nanoparticle comprising one or more mRNA each having an open reading frame encoding 1-500 peptide epitopes which are personalized cancer antigens and a universal type II T-cell epitope. (Note: this encompasses claim 1 parts (a) and (c)).

Group II, claim(s) 1-9, 10-11, 12, 23-27 (where claims 1-9, 12, 23-27 are linking claims), drawn to a mRNA cancer vaccine comprising a lipid nanoparticle comprising one or more mRNA each having an open reading frame encoding an activating oncogene mutation peptide and optionally a universal type II T-cell epitope. (Note: this encompasses claim 1 parts (b)).
   
Group III, claim(s) 1-9, 12, 23-27 (where claims 1-9, 12, 23-27 are linking claims), drawn to a mRNA cancer vaccine comprising a lipid nanoparticle comprising one or more mRNA each having an open reading frame encoding a cancer antigen peptide epitope wherein the mRNA vaccine encodes 5-100 peptide epitopes  and at least three are complex variants and at least two are point mutations and optionally a universal type II T-cell epitope. (Note: this encompasses claim 1 parts (d)).

Linking Claims
Claims 1-9, 12, 23-27 link the inventions of Groups I-III  The restriction requirement between the linked inventions is subject to the non-allowance of the linking claim(s), claims 1-9, 12, 23-27.  Upon the allowance of the linking claim(s), the restriction requirement as to the In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Species Election Requirement
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of universal type II T-cell epitopes (see claim 3) are as follows: 
(a) SEQ ID NO: 226,
(b) SEQ ID NO: 227,
(c) SEQ ID NO: 228,
(d) SEQ ID NO: 229, and
(e) SEQ ID NO: 230.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-12, 23-29.

The species of same/different universal type II T-cell epitopes (see claims 4, 6) are as follows: 
(a) the same throughout the mRNA, and
(b) different from one another throughout the mRNA.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-12, 23-29.


(a) located between every cancer antigen epitope,
(b) located between every other cancer antigen epitope, and
(c) located between every third cancer antigen epitope,

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-12, 23-29.

The species of activating oncogene mutations (see claim 10) are as follows: 
(a) a KRAS mutation that is a G12D KRAS mutation,
(b) a KRAS mutation that is a G12V KRAS mutation,
(c) a KRAS mutation that is a G12S KRAS mutation,
(d) a KRAS mutation that is a G12C KRAS mutation,
(e) a KRAS mutation that is a G12A KRAS mutation,
(f) a KRAS mutation that is a G12R KRAS mutation,
(g) a KRAS mutation that is a G13D KRAS mutation,

(i) a N-RAS mutation.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-9, 10-11, 12, 23-27.

The species of peptide epitopes (see claim 12) are as follows: 
(a) a traditional cancer antigen,
(b) a recurrent polymorphism which comprises a recurrent somatic cancer mutation in p53 that is a mutation in the canonical 5’ splice site neighboring codon p.T125 including a retained intron having peptide sequence SEQ ID NO: 232, 
(c) a recurrent polymorphism which comprises a recurrent somatic cancer mutation in p53 that is a mutation in the canonical 5’ splice site neighboring codon p.331 including a retained intron having peptide sequence SEQ ID NO: 236, 

(e) a recurrent polymorphism which comprises a recurrent somatic cancer mutation in p53 that is a mutation in the canonical 5’ splice site neighboring codon p.224 including a retained intron having peptide sequence SEQ ID NO: 242.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-12, 23-29.
Reason for Lack of Unity
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions lack unity of invention because the groups do not share the same or corresponding technical feature as each invention includes distinct requirements: I requires 


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635